The plaintiff in error, Eli Reed, was convicted in the superior court of Okmulgee county on an information charging that he did keep a place on lot 4, block 43, city of Okmulgee, with *Page 715 
the intent and purpose of selling intoxicating liquors. Upon his trial the jury returned a verdict, finding him guilty and assessing his punishment at 5 years' imprisonment in the state penitentiary, and a fine of $1,250. To reverse the judgment an appeal was prefected by filing in this court on August 9, 1918, a petition in error with case-made. This was a prosecution under section 4, chapter 26, Session Laws 1913, which provision in the case of Proctor v. State, 15 Okla. Cr. 338, 176 P. 771, was held unconstitutional and void. For the reasons stated in the opinion in the Proctor Case, the judgment is reversed.